Citation Nr: 1422601	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1973, with subsequent service in the Alabama Army National Guard from approximately September 1973 to April 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned in August 2009.  A transcript of that hearing is of record.

In a July 2010 decision, the Board, in relevant part, denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeal for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (Joint Motion) and Court Order, the Board's decision was partially vacated with regard to the issue of entitlement to service connection for a back disorder.  In July 2012 and May 2013, the Board remanded the appeal for additional development, and it is now returned for appellate review.  


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's current low back was incurred in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 502, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 2.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for low back disability.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Criteria & Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With respect to Reserve training and required National Guard training, applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA), or for a disability resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by merely showing a continuity of symptomatology.  See Walker, 701 F.3d 1331.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During an August 2012 VA examination, the Veteran was diagnosed with degenerative disc disease, L5-S1.  This evidence satisfies the current disability requirement for service connection.

The Veteran attributes his current back disability to an injury incurred while carrying heavy rounds of ammunition on his shoulders in order to "keep the mission going," during a period of required National Guard training, either ACDUTRA or INACDUTRA, in the early 1980s.  He reported that he sought treatment for his back pain coincident to his injury by reporting to sick call, but that he was told that nothing was wrong with him.  He maintained that he subsequently sought primary care treatment for his back and was told that his back was "busted out," and that the bones of his spine "were touching."  

Records pertaining to the Veteran's reported treatment at the time of or soon after his reported injury are not of record.  Nonetheless, the Board finds the Veteran's reports regarding the incurrence of his back injury during required National Guard training to be credible and consistent with his noted military occupational specialties as a cannon crewmember and a multiple launch rocket system crewmember, serving in a battery unit.  

With respect to the incurrence of the alleged back injury during a period of INACDUTRA or ACDUTRA during the early 1980s, the Veteran's National Guard records have been obtained and appear to indicate that he fulfilled his training requirements throughout the early 1980s.  While the Veteran has not provided a specific date of injury, he has provided corroborating evidence, including statements from fellow service members, showing that he worked hands-on with artillery pieces.  Accordingly, based on this evidence, the Board will afford the Veteran the benefit of the doubt and concede his incurrence of a back injury while carrying artillery rounds during required National Guard training. 

Finally, a favorable medical opinion provided by a physician in VA's Veterans Health Administration (VHA) concluded that the Veteran's current back disability was at least as likely as not due to, or the result of, his reported in-service back injury.  See 38 C.F.R. § 20.901(a).  The VHA physician concluded that while it did not appear that the Veteran incurred a major injury, he did report seeking medication to treat back pain from his primary care physician.  Thus, a sufficient etiological link was made between the Veteran's current disability and his military service.

Based on the VHA specialist's adequate opinion, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current back disability is etiologically related to the claimed injury incurred during a period of required National Guard training.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  Thus, the Veteran's claim must prevail.

Although a VA examiner concluded in an August 2012 VA examination report and June 2013 addendum that the Veteran's back disability was less likely as not etiologically related to his service, the examiner did not fully consider the Veteran's credible contentions regarding the incurrence of his injury and his subsequent primary care treatment for back pain.  See id. 


Accordingly, the Board finds that all required elements to establish service connection for the claimed low back disability have been met.  See Walker, supra.  Therefore, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for a low back disability must be granted.  38 U.S.C.A. § 5107(b) see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability is granted.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


